DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: on line 6, before “user”, “the” should be changed to --a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabin (US 2015/0271607).
Regarding claim 1, as broadly claimed, Sabin teaches a computer-implemented method comprising providing a device usage recommendation to a user of a hearing aid based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a 
Regarding claims 2 and 3, as broadly claimed, Sabin teaches providing the device usage recommendation comprises applying the set of device usage recommendation mappings to data about at least one of the operating state, the usage pattern or the characteristic of the ambient acoustic signals, to select the device usage recommendation, wherein the device usage recommendations comprise mappings between at least one of operating states of the hearing aid, usage patterns for the hearing Page 50 of 59 WL-19-050-USaid, or acoustic signatures of ambient acoustic signals, and device usage recommendations (125, 129, see figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0037], [0055]-[0057], [0060] and [0070]). 
Regarding claim 4, as broadly claimed, Sabin teaches the device usage recommendation that comprises a suggested corrective action to improve audibility of target ambient acoustic signals for the user, or enhance performance of the hearing aid (figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0032],  [0037], [0055]-[0057] and [0060]).
Regarding claim 5, as broadly claimed, Sabin teaches the device usage recommendation that comprises a suggested corrective action to adjust a behavior of the user or adjust a setting on the hearing aid, and wherein the device usage recommendation mappings are further updated based upon usage 
Regarding claim 6, as broadly claimed, Sabin teaches the device usage recommendation that is provided at a display located on the hearing aid or on a distinct display at a smart device connected with the hearing aid (figure 2, paragraphs [0014], [0018], [0045], [0064]-[0065], [0085]-[0086]).
Regarding claim 8, as broadly claimed, Sabin teaches the operating state that is defined by at least one of an on/off state of the hearing aid, or an operating mode of the hearing aid while in the on state, wherein the operating mode is defined by a time spent in the operating mode and a user adjustment to a setting in the operating mode, and wherein the device usage adjustment comprises a user adjustment between operating modes or a user adjustment to a setting within an operating mode (125, 129, see figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0037], [0055]-[0057] and [0060]).  
Regarding claim 9, as broadly claimed, Sabin teaches providing a notification indicating availability of the device usage recommendation, wherein the notification and the device usage recommendation are provided using at least one of a visual interface, a tactile interface or an audio interface, and wherein the user provides the feedback at one or more of the visual interface, the tactile interface, the audio interface, or with a gesture-based command (102, paragraphs [0014], [0044]-[0049], [0064]-[0067], [0070] and [0085]-[0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabin (US 2015/0271607) in view of Dittberner et al. (US 2015/0172831) and/or Sommer et al. (EP 2549397).
Regarding claims 1, 10 and 16, (claim 1 as interpreted in a different manner), Sabin teaches a hearing aid system and a computer-implemented method comprising a control circuit and providing a device usage recommendation to a user of a hearing aid based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a characteristic of ambient acoustic signals detected at the hearing aid (125, 129, see figures 1, 5, and paragraphs [0007], [0017]-[0020], [0022]-[0023], [0028]-[0029], [0032], [0037] and [0070]), at least one of requesting feedback from the user about the device usage recommendation, or detecting a device 
Sabin does not specifically disclose the hearing aid system or a hearing aid comprising an acoustic transducer, at least one microphone and the control circuit coupled with the acoustic transducer and the at least one microphone, and/or a fitting device providing suggested hearing aid settings, the user giving feedback information and the suggestions being updated accordingly as claimed.  However, providing the hearing aid system or a hearing aid comprising an acoustic transducer, at least one a microphone and the control circuit coupled with the acoustic transducer and the at least one microphone, and/or a fitting device providing suggested hearing aid settings, the user giving feedback information and the suggestions being updated accordingly are well known in the art.
Dittberner et al. and/or Sommer et al. teaches a hearing aid system comprising an acoustic transducer (28, 28A, 28B in Dittberner et al.), at least one microphone (16, 18, 20, 22, 32 in Dittberner et al.) and the control circuit coupled with the acoustic transducer and the at least microphone (figures 1, 2, 3, 4 in Dittberner et al.), wherein the hearing aid system automatically adjusts hearing aid parameter as recommendation, the user can accept or adjust parameters, and the adjustments of the user are recorded (figures 1, 2, 3, paragraphs [0165]-[0181] in Dittberner et al.), and/or a processing system and fitting device (101, 102 in Sommer) providing suggested hearing aid settings, the user giving feedback information and the suggestions being updated accordingly (figures 1, 2, paragraphs [0046]-[0047], [0051]-[0053] in Sommer).

Further, it is obvious that Sabin in view of Dittberner et al. and/or Sommer et al. teaches the control circuit that is configured to provide a device usage recommendation to the user based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a characteristic of ambient acoustic signals detected by the at least one microphone of the hearing aid.
In addition to claim 16, Sabin in view of Dittberner et al. and/or Sommer et al. teaches a smart device and the hearing aid connected with the smart device as claimed (102, figure 1 in Sabin; and 30, figures 1, 2, 3, 4 in Dittberner et al.).
Regarding claims 2-4 and 11, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches providing the device usage recommendation comprises applying the set of device usage recommendation mappings to data about at least one of the operating state, the usage pattern or the characteristic of the ambient acoustic signals, to select the device usage recommendation, wherein the device usage recommendations comprise mappings between at least one of operating states of the hearing aid, usage patterns for the hearing Page 50 of 59WL-19-050-USaid, or acoustic signatures of ambient acoustic signals, and device usage recommendations, and wherein the device usage recommendation comprises a suggested corrective action to improve audibility of target ambient acoustic signals for the user, or enhance performance of the hearing aid (125, 129, figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0037], [0055]-[0057], [0060] and [0070] 
Regarding claims 5 and 15, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the device usage recommendation that comprises a suggested corrective action to adjust a behavior of the user or adjust a setting on the hearing aid, and wherein the device usage recommendation mappings are further updated based upon usage pattern data for a population of users distinct from the user (figures 4, 5, 6, and see paragraphs [0007], [0017]-[0023], [0032], [0037], [0055]-[0058] and [0060] in Sabin; paragraph [0045] in Dittberner et al.; and paragraph [0047] in Sommer).  
Regarding claims 6, 12 and 18, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the device usage recommendation that is provided at a display located on the hearing aid or on a distinct display at a smart device connected with the hearing aid (figure 2, paragraphs [0014], [0018], [0045], [0064]-[0065], [0085]-[0086] in Sabin; and paragraphs [0019], [0051] in Sommer).
Regarding claims 7 and 19, Sabin does not specifically disclose a sensor system as claimed.  However, providing a sensor system in a hearing aid system is known in the art.
Dittberner et al. teaches a sensor system at the smart device or the hearing aid, wherein providing the device usage recommendation to the user is based upon a characteristic of the hearing aid as detected by the sensor system (paragraphs [0038]-[0039] and [0169]-[0170]).
Therefore, it would have been obvious to one skilled in the art to provide the sensor system, as taught by Dittberner et al., in the system of Sabin for better sensing and determining the hearing aid parameters in the system.

Regarding claim 9, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches providing a notification indicating availability of the device usage recommendation, wherein the notification and the device usage recommendation are provided using at least one of a visual interface, a tactile interface or an audio interface, and wherein the user provides the feedback at one or more of the visual interface, the tactile interface, the audio interface, or with a gesture-based command (102, paragraphs [0014], [0044]-[0049], [0064]-[0067], [0070] and [0085]-[0086] in Sabin; paragraph [0051] in Sommer).
Regarding claim 13, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the ambient acoustic signals that are detected by the at least one microphone at the hearing aid or a distinct microphone at a smart device connected with the hearing aid (note the microphones in the hearing aids in Sabin; and the microphones 16, 18, 32, the output signals of the microphones 20, 22, figures 1, 2, 3, 4, and see paragraphs [0186]-[0189] in Dittberner et al.).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weinfurtner et al. (US 6,035,050) teaches a programmable hearing aid system and method for determining optimum parameter sets in a hearing aid.
Van Schijndel et al. (US 2010/0329490) teaches an audio device comprising means for providing a plurality of test audio signals to a user where each test audio signal comprises a signal component and a noise component.
Smith (US 2021/0019109) teaches audio devices comprising two earpieces (12A, 12B), wherein each earpiece includes a casing 14 defining a cavity (16), one or more internal microphone (18), an outer microphone (24), an electroacoustic transducer (28) and a control 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
August 10, 2021